Citation Nr: 0722411	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-13 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an anxiety disorder.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1978 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an anxiety disorder.  The Board 
remanded this claim for further development in January 2007.  

The Board notes that the veteran had also appealed a claim of 
service connection for a bilateral foot disability that the 
RO denied in an October 2004 rating decision.  By an April 
2007 rating decision, the claim was granted, and that 
decision represents a total grant of benefits sought on 
appeal for this issue and there is no remaining issue on 
appeal. 


FINDING OF FACT

The veteran's anxiety disorder first manifested after his 
separation from service and is unrelated to his service or to 
any incident therein.  


CONCLUSION OF LAW

The veteran's anxiety disorder was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).   







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  See 
also Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

The veteran's service medical records are negative for any 
complaints or treatment for an anxiety disorder.  On 
separation examination in April 1982, the veteran complained 
of having a history of nervous trouble.  The examiner found 
the veteran to have no psychiatric abnormalities but noted 
that he was prone to an anxiety reaction.  Since the veteran 
was found to have no psychiatric abnormalities on separation 
and there was only one recorded complaint during a four-year 
period of service, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for an 
anxiety disorder.  38 C.F.R. § 3.303(b).  The first post-
service evidence of record of symptoms relating to a 
psychiatric disorder is a December 2002 VA medical report 
where the veteran reported suffering from sudden episodes of 
extreme anxiety, fear of losing control, palpitations, chest 
pain, abdominal distress, paresthesias, and cold chills.  He 
stated that he had experienced these symptoms for a long 
time.  He reported that he also suffered from lack of sleep, 
irritability, startle response, and an avoidance of events 
that reminded him of war.  Examination revealed adequate 
hygiene, normal gait, and cooperative attitude.  His mood was 
anxious and his affect constricted.  His speech was 
spontaneous.  The veteran had no abnormality of perception.  
He had normal thought content, and his thought process was 
coherent, relevant, and logical.  He had fair judgment and 
extremely limited insight.  The diagnostic impression was 
panic disorder.

In a February 2003 VA medical report, the veteran complained 
of nightmares of being in the Army.  Examination revealed 
neat hygiene and cooperative attitude.  There were no 
involuntary movements, orolingual dyskinesia, gross 
neurological deficits, or evidence of side effects from 
medications.  The veteran had spontaneous speech with normal 
rate and volume, nervous mood, and anxious affect.  He was 
relevant, logical, and coherent, and his thought content was 
related to his complaint of nightmares.  He was not 
delusional, suicidal, or homicidal, and there were no 
perceptual disturbances reported.  His cognitive functions 
were grossly intact, and he had adequate social judgment with 
poor insight into his psychiatric condition.  The diagnosis 
was panic disorder.  

An August 2003 VA medical report showed the veteran 
complaining of forgetfulness, lack of sleep, and waking up 
startled.  Examination revealed neat hygiene and cooperative 
attitude.  There were no involuntary movements, orolingual 
dyskinesia, gross neurological deficits, or evidence of side 
effects from medications.  The veteran had spontaneous speech 
with normal rate and volume, tired mood, and restricted 
affect.  He was relevant, logical, and coherent, and his 
thought content was related to his complaints.  He was not 
delusional, suicidal, or homicidal, and there were no 
perceptual disturbances reported.  His cognitive functions 
were grossly intact, and he had adequate social judgment with 
poor insight into his psychiatric condition.  The veteran was 
diagnosed with anxiety disorder, not otherwise specified.  
The veteran continued to receive psychiatric treatment for 
anxiety disorder, not otherwise specified, in March 2004 and 
July 2004, where he complained of suffering from anxiety, 
feeling short-fused, and being easily startled and nervous.  

The veteran testified at a hearing before a Decision Review 
Officer in June 2005 but did not provide any testimony 
regarding his claim for service connection for an anxiety 
disorder.  

On VA examination in March 2007, the veteran did not specify 
the frequency, severity, and duration of his psychiatric 
symptoms but only stated that they had been present since his 
first psychiatric treatment session in December 2002.  
Examination revealed a clean appearance, cooperative and 
attentive attitude, clear and coherent speech, and 
unremarkable psychomotor activity.  The veteran's mood was 
anxious and depressed, and his affect constricted.  His 
attention was intact, his thought process and content were 
unremarkable, and he was oriented to person, time, and place.  
He had average intelligence, normal memory, and he understood 
that he had a problem.  He reported not being able to sleep 
for over four hours a night.  He had no hallucinations, 
inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, homicidal thoughts, or suicidal thoughts.  The 
examiner diagnosed the veteran with anxiety disorder, not 
otherwise specified, with depressive features.  After a 
complete review of the veteran's case file, the examiner 
found that the veteran's currently diagnosed anxiety disorder 
with depressive features was not related to his period of 
military service or to the in-service notation of "prone to 
anxiety reaction" on the April 1982 separation examination.  
The rationale for the examiner's opinion was that there was a 
lack of any other evidence of a psychiatric disability during 
service and no rationale for the notation on the separation 
examination.  Thus, he found that the veteran's current 
psychiatric condition was a new and independent psychiatric 
entity that was unrelated to service.              

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current anxiety disorder.  The evidence does not 
show that any anxiety disorder was clinically diagnosed in 
service.  In addition, a psychosis was not diagnosed within 
one year of separation, so presumptive service connection for 
an anxiety disorder is not warranted.  

The veteran contends that his current anxiety disorder is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of a psychiatric disorder is in December 2002, approximately 
20 years after his separation from service, and the first 
post-service evidence of an anxiety disorder is in August 
2003, approximately 21 years after separation from service.  
In view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's anxiety 
disorder developed in service.  Therefore, the Board 
concludes that the anxiety disorder was not incurred in or 
aggravated by service.  The most persuasive evidence in this 
case is the March 2007 examination where the examiner 
analyzed the clinical evidence of record and found that the 
current mental disorder was a new entity and unrelated to the 
veteran's service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004; a rating 
decision in October 2004; a statement of the case in April 
2005; and a supplemental statement of the case in November 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for an anxiety disorder is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


